Case 8:20-cv-01185-GJS Document 19 Filed 02/05/21 Page 1 of 1 Page ID #:1393




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
                                  SOUTHERN DIVISION
 11
 12
 13   ALAN LON KUEHL,                               ) No. 8:20-cv-01185-GJS
                                                    )
 14       Plaintiff,                                )
                                                    ) [PROPOSED] JUDGMENT
 15              v.                                 )
                                                    )
 16                                                 )
      ANDREW SAUL,                                  )
 17                                                 )
      Commissioner of Social Security,              )
 18       Defendant.                                )
                                                    )
 19                                                 )
                                                    )
 20                                                 )
                                                    )
 21
          Having approved the parties’ joint stipulation to voluntary remand
 22
      pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
 23
      COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
 24
 25   DATED: February 5, 2021
                                           ____________________________________
 26                                        GAIL J. STANDISH
 27                                        UNITED STATES MAGISTRATE JUDGE
 28




                                             -1-
